 USDC IN/ND case 3:21-cv-00064-JD-MGG document 5 filed 01/28/21 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 UNDRAY KNIGHTEN,

               Plaintiff,

                      v.                            CAUSE NO. 3:21-CV-64-JD-MGG

 NANCY MARTHAKIS,

               Defendant.

                                 OPINION AND ORDER

       Undray Knighten, a prisoner without a lawyer, filed a complaint alleging that he

is being provided constitutionally inadequate medical care at Indiana State Prison. ECF

1. He also seeks a preliminary injunction related to his medical care. ECF 3. A filing by

an unrepresented party “is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief. Because the complaint and the motion for

preliminary injunction were filed at the same time, the court will read them together.

       According to the complaint, Knighten suffers from chronic diarrhea after all of

his rectum and most of his colon had been removed. ECF 1 at ¶ 6; ECF 3 at ¶ 6. He also

has other lingering effects from past chemotherapy and radiation. ECF 1 at ¶ 6. He was
 USDC IN/ND case 3:21-cv-00064-JD-MGG document 5 filed 01/28/21 page 2 of 6


transferred to Indiana State Prison in August 2019 for medical reasons. Id. at ¶ 5. (The

complaint says he was transferred in August 2018, but this appears to be an error

because the rest of the complaint refers to events in 2019, and in August 2018 he was

located in a different prison, as reflected in his filings in Knighten v. Lantrip, No. 2:18-cv-

245-JPH-MJD (S.D. Ind. filed May 30, 2018).) On his first day at the new prison, he

learned that Dr. Nancy Marthakis had cut in half the medication treating his diarrhea

and discontinued the medication treating his gas without even seeing him. ECF 1 at 7.

       Knighten alleges that after he submitted several health care forms, he saw Dr.

Marthakis on August 27, 2019. ECF 1 at ¶¶ 7-8. He asked her why she changed his

medication. Id. at ¶ 8. She answered because she could and because she does not give

inmates medication three times a day for any reason. Id. Knighten tried to explain that

he needed to take Imodium before every meal to slow down his diarrhea and that the

other medications she changed caused constipation, which helped to counteract his

diarrhea. Id. at ¶ 9. Dr. Marthakis was not receptive to his explanation and did not

change her treatment plan. Id. at ¶ 10 She continued to decrease his medication over

time. Id. at ¶ 11. Now, without a lunchtime dose of Imodium, Knighten has diarrhea all

day if he eats between breakfast and dinner. Id. Knighten has lost weight, going from

210 pounds in August 2019 to 132 pounds in January 2021. Id. at ¶ 14; ECF 3-2 at ¶ 14.

He now has no control over his bowel movements. ECF 1 at ¶ 16.

       The Eighth Amendment prohibits a prison official’s deliberate indifference to an

inmate’s serious medical need. Machicote v. Roethlisberger, 969 F.3d 822, 827 (7th Cir.

2020). For medical professionals to be held liable for deliberate indifference to an


                                               2
 USDC IN/ND case 3:21-cv-00064-JD-MGG document 5 filed 01/28/21 page 3 of 6


inmate’s medical needs, they must make a decision that represents “such a substantial

departure from accepted professional judgment, practice, or standards, as to

demonstrate that the person responsible actually did not base the decision on such a

judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). However,

       medical professionals are not required to provide proper medical treatment
       to prisoners, but rather they must provide medical treatment that reflects
       professional judgment, practice, or standards. There is not one proper way
       to practice medicine in a prison, but rather a range of acceptable courses
       based on prevailing standards in the field. The Constitution is not a
       medical code that mandates specific medical treatment.

Id. (quotation marks, citations, parenthesis, and brackets omitted; emphasis added).

“[A] disagreement with medical professionals . . . does not state a cognizable Eighth

Amendment claim . . ..” Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003). Courts

“defer to medical professionals’ treatment decisions unless there is evidence that no

minimally competent professional would have so responded under those

circumstances.” Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 965 (7th Cir. 2019)

(quotation marks and citation omitted).

       Knighten has stated a plausible claim against Dr. Marthakis under the Eighth

Amendment that continuing to reduce his medication and not otherwise treating his

deteriorating condition demonstrates an absence of professional judgment. Under the

current treatment, he alleges he has lost more than 70 pounds and no longer has any

control over his bowel movements. His worsening condition allows a reasonable

inference that the current course of treatment is ineffective.




                                             3
 USDC IN/ND case 3:21-cv-00064-JD-MGG document 5 filed 01/28/21 page 4 of 6


       Knighten also filed a motion for a preliminary injunction seeking a colostomy

bag for life and removal of several painful, untreated warts on his feet. “[A] preliminary

injunction is an extraordinary and drastic remedy, one that should not be granted

unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997). “A plaintiff seeking a preliminary injunction must

establish that he is likely to succeed on the merits, that he is likely to suffer irreparable

harm in the absence of preliminary relief, that the balance of equities tips in his favor,

and that an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 20 (2008).

       Additionally,

       [t]he PLRA circumscribes the scope of the court’s authority to enter an
       injunction in the corrections context. Where prison conditions are found to
       violate federal rights, remedial injunctive relief must be narrowly drawn,
       extend no further than necessary to correct the violation of the Federal
       right, and use the least intrusive means necessary to correct the violation
       of the Federal right. This section of the PLRA enforces a point repeatedly
       made by the Supreme Court in cases challenging prison conditions: Prison
       officials have broad administrative and discretionary authority over the
       institutions they manage.


Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012) (quotation marks, brackets, and citations

omitted). Therefore, injunctive relief—if granted—would be limited to requiring that

Knighten be provided with constitutionally adequate medical care for his condition.

       Knighten may proceed on a claim for injunctive relief to obtain medical care for

his chronic diarrhea and warts on his feet that is consistent with the Eighth

Amendment. The Indiana State Prison Warden has both the authority and the



                                               4
 USDC IN/ND case 3:21-cv-00064-JD-MGG document 5 filed 01/28/21 page 5 of 6


responsibility to ensure that Knighten receive constitutionally adequate medical care as

required by the Eighth Amendment. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th

Cir. 2011). Therefore, the Warden will be added as a defendant, and Knighten will be

allowed to proceed on an official capacity claim for permanent injunctive relief.

      For these reasons, the court:

      (1) DIRECTS the clerk to add the Indiana State Prison Warden as a defendant;

      (2) GRANTS Undray Knighten leave to proceed against the Indiana State Prison

Warden in an official capacity to obtain permanent injunctive relief for constitutionally

adequate medical care for his chronic diarrhea and foot warts as required by the Eighth

Amendment;

      (3) GRANTS Undray Knighten leave to proceed against Dr. Nancy Marthakis in

her individual capacity for compensatory and punitive damages for decreasing or

discontinuing the medications treating his chronic diarrhea in violation of the Eighth

Amendment;

      (4) DISMISSES all other claims;

      (5) DIRECTS the clerk to request waiver of service from (and if necessary, the

United States Marshals Service to serve process on) the Indiana State Prison Warden at

the Indiana Department of Correction and Dr. Nancy Marthakis at Wexford of Indiana,

LLC, with a copy of this order, the complaint (ECF 1), and the motion for preliminary

injunction (ECF 3) pursuant to 28 U.S.C. § 1915(d);

      (6) DIRECTS the clerk to fax or email a copy of the same documents to the

Indiana State Prison Warden at the Indiana State Prison;


                                            5
 USDC IN/ND case 3:21-cv-00064-JD-MGG document 5 filed 01/28/21 page 6 of 6


      (7) ORDERS the Indiana Department of Correction and Wexford of Indiana, LLC,

to provide the United States Marshals Service with the full name, date of birth, social

security number, last employment date, work location, and last known home address of

any defendant who does not waive service if it has such information;

      (8) DIRECTS the United States Marshals Service to serve process pursuant to 28

U.S.C. § 1915(d) on the Indiana State Prison Warden by February 10, 2021, if an entry of

appearance has not been entered by February 3, 2021;

      (9) ORDERS the Indiana State Prison Warden to file and serve a response to the

preliminary injunction, as soon as possible but not later than February 17, 2021, with

supporting medical documentation and declarations from other staff as necessary

describing/explaining how Undray Knighten’s chronic diarrhea and foot warts are

being treated in a manner that comports with the Eighth Amendment’s requirements;

and

      (10) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), the Indiana State Prison

Warden and Dr. Nancy Marthakis to respond, as provided for in the Federal Rules of

Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has

been granted leave to proceed in this screening order.

      SO ORDERED on January 28, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            6
